ORDER
PER CURIAM.
Anthony and Beth Daniele and the St. Louis City Collector of Revenue appeal from the trial court’s judgment granting Stanley and Gloria Gardocki’s motion to set aside a sheriffs sale and relief from a default judgment in a land tax foreclosure suit. Stanley and Gloria Gardocki appeal the trial court’s judgment ordering them to pay attorneys’ fees and appraisal expenses.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the trial court’s decision was not an abuse of discretion. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).